Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-14-00757-CV

                                        IN RE David M. GARZA

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Luz Elena D. Chapa, Justice

Delivered and Filed: December 3, 2014

PETITION FOR WRIT OF MANDAMUS DENIED

           On October 29, 2014, relator filed a petition for writ of mandamus. The court has

considered relator’s petition for writ of mandamus and is of the opinion that relator is not entitled

to the relief sought. Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P.

52.8(a).

                                                        PER CURIAM




1
  This proceeding arises out of Cause No. 2013-CI-19608, styled David Garza v. Dennis Gutzman, et al., pending in
the 407th Judicial District Court, Bexar County, Texas, the Honorable Barbara Hanson Nellermoe presiding.